DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/051699, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Specifically, this application fails to provide adequate written description support for the claimed controller, specifically a controller configured to provide the pixelated illumination when the position data indicates that providing the pixelated illumination is safe and to end the pixelated illumination when the position data indicates that providing the pixelated illumination is not safe” is not supported (see detailed explanation in the 112a rejection below).  Therefore, the effective filing date of the current application is 12/15/2022.  It is noted that based on the current effective filing date, the parent application (13/051699 which published as 2011/0237999) is qualifies as 102(b) art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] Applicant has failed to describe the claimed controller in such a way as to reasonably convey to a POSITA that the inventor had possession of such a controller.  Specifically, applicant’s claims recite “the controller is configured to provide the pixelated illumination when the position data indicates that providing the pixelated illumination is safe and to end the pixelated illumination when the position data indicates that providing the pixelated illumination is not safe”.  While the specification details a feedback system that ends the application of light based on the determination that no additional cross-linking is occurring (Pars 0084-85 and 0094), the specification is completely silent as to how the controller uses position data from the eye tracker to determine if the delivery of pixelated illumination is safe.   It is noted that position of the eye or the eye tracker is never once discussed in terms of safe delivery or when to continue/end treatment.  The eye tracker is solely discussed in relation to delivery radiation to the correct/desired location in the eye.  Therefore, while it is clear that applicant’s feedback system can include an eye tracker to determine the proper position/location of the delivered pixelated illumination, it is never discussed how this position data is used to determine safety of the delivered light or how it ends the delivery of light if it is determined to be unsafe. 
MPEP 2161.01 makes it clear “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
[Claim 2] Under the broadest reasonable interpretation, applicant’s claims require both an eye-tracker AND a camera as two separate/distinct elements.  Applicant’s specification does not seemingly support both an eye-tracker and a camera in a single disclosed embodiment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 2] It is unclear if the claimed camera is attempting to further limit the structure of the previously recited eye-tracking system or if this is a completely separate/distinct element.  For examination purposes, the examiner interprets this camera as part of the eye-tracking system. 
[Claim 11] It is noted that the independent claim recites “the controller being configured to control the light source to determine at least one of a power or a duration for the pixelated illumination”.  The current claim recites “the power AND the duration” without any sort of antecedent basis that both are ever required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Muller Rejection
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2011/0237999 to Muller et al. in view of US 2009/0036879 to Dai or US 2007/0299429 to Amano.
	Regarding claim 1-15 it is the examiner’s position that Muller teaches all of the claimed elements, except for the limitation “wherein the controller is configured to provide the pixelated illumination when the position data indicates that providing the pixelated illumination is safe and to end the pixelated illumination when the position data indicates that providing the pixelated illumination is not safe”.  It is emphasized that Muller has the same exact disclosure as the current application and therefore teaches all of the claimed elements, except for the controller which is not supported by the current specification (See 112a, above).  Specifically, Muller discloses an eye tracker that is used as part of a feedback system, but fails to disclose using the position information detected by the eye tracker to stop treatment.  However, in the field of ophthalmic laser surgery, Dai discloses a feedback system that uses images from the eye, including positional information, to determine if the treatment should continue or terminate (Par 0025; See also Pars 0041-43 and measurement system 30, Fig. 3).  Similarly, Amano discloses an ophthalmic laser treatment apparatus that uses an eye tracker and ends laser treatment/irradiation when the detected position is unsafe, i.e. exceeds a permissible range (Par 0071). Therefore, it would have been obvious to modify the feedback system and controller taught by Muller with the additional function/configuration of ending the treatment based on images of the eye, as taught by either Dai or Amano as a safety precaution to prevent the treatment light from being delivered when the eye is not in the correct position.  



Herekar Rejection
Claims 1-4 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0015660 to Herekar in view of US 2009/0036879 to Dai or US 2007/0299429 to Amano.
[Claims 1, 7-9] A system (Figs. 1A and 5) for activating a cross-linking agent applied to a cornea of an eye (“biomechanical modulation via crosslinking of ocular tissue”; See Pars 0006 and 0027-28), comprising: 
a light source (220) including a light emitting diode (LED; Par 0027) for emitting a non-ablative photoactivating light; 
a digital micromirror device (DMD) including a plurality of mirrors arranged in a matrix (pixel-based spatial light modulator 124, specifically a two-dimensional array of controllable micro-mirrors; Pars 0023 and 0025; See also “DMD” in Par 0006), the plurality of mirrors configured to selectively reflect the photoactivating light from the light source to provide a pixelated illumination to be directed to a cornea of an eye, the pixelated illumination including pixels defined by the mirrors in the DMD (Pars 0025-26); 
one or more optical elements (126 and/or 128; Fig. 1A) positioned to direct the pixelated illumination from the DMD to the cornea (Par 0023); 
a controller (“control electronics (not shown)”; Par 0023) configured to control the DMD to programmatically select which of the mirrors reflect the photoactivating light to provide the pixelated illumination to a selected region of the cornea, wherein, at one particular instant in time, the pixelated illumination is defined by a two-dimensional array of the pixels, the controller being configured to control the light source to determine at least one of a power or a duration for the pixelated illumination to generate cross-linking activity in the selected region of the cornea (“intensity modulated (i.e. gray scale) treatment pattern” Pars 0025-26; “an array of micro-mirrors that provide a pixel-based output characterized by a number of selectable gray-scale intensities” Par 0046; “a treatment utilizing a digital pixel-based treatment region that is customized for the needs of a particular patient” Par 0012); and 
a feedback system (Fig. 5; Par 0039) configured to provide the controller with feedback information for controlling the DMD, the feedback system including an eye-tracking system (sensor 1, e.g. CCD, Fig. 5) and the feedback information including position data relating to movement of the eye (Par 0044), and 
when the controller provides the pixelated illumination, the controller is configured to programmatically control the DMD to modify which of the mirrors reflect the photoactivating light to adjust the pixelated illumination and continue directing the pixelated illumination to the selected region of the cornea based on the position data (“predetermined spatial pattern”; Pars 0009-12, 0023, 0025-26, 0034, 0039 and 0046).
Regarding the limitation “wherein the controller is configured to provide the pixelated illumination when the position data indicates that providing the pixelated illumination is safe and to end the pixelated illumination when the position data indicates that providing the pixelated illumination is not safe” Herekar discloses a feedback system that uses the information detected from the eye tracker to adjust the treatment pattern in response to the detected data (Par 0039), which seemingly could including ending the treatment pattern altogether, but is specifically silent with regards to a controller configured to end/continue treatment based on this detected positional data. However, in the field of ophthalmic laser surgery, Dai discloses a feedback system that uses images from the eye, including positional information, to determine if the treatment should continue or terminate (Par 0025; See also Pars 0041-43 and measurement system 30, Fig. 3).  Similarly, Amano discloses an ophthalmic laser treatment apparatus that uses an eye tracker and ends laser treatment/irradiation when the detected position is unsafe, i.e. exceeds a permissible range (Par 0071). Therefore, it would have been obvious to modify the feedback system and controller taught by Herekar with the additional function/configuration of ending the treatment based on images of the eye, as taught by either Dai or Amano as a safety precaution to prevent the treatment light from being delivered when the eye is not in the correct position.  
[Claims 2 and 10] Herekar discloses a camera (CCD/sensor 1; Fig. 5) for taking images of the eye, specifically eye movement, and using the detected positional information to modify/adjust the spatial modulation pattern (Pars 0044 and 0039). 
[Claim 3] Herekar discloses an applicator for dispensing riboflavin (elements 130, 132, 134 and 136; Pars 0022-23)
[Claim 4] Herekar disclose UV light (120; Par 0023).
[Claim 11] Herekar specifically teaches controlling the intensity of light (implicitly includes power and duration) via activation of specific mirrors of the DMD to generate cross-linking activity in the desired region of the cornea according to the particular pattern (Pars 0025-27), as well as modifying/adjusting the pattern, i.e. selecting which mirrors of the DMD reflect light, in real-time (Pars 0039 and 0046).
[Claims 12-14] Herekar discloses various patterns, including bowtie, disc, annulus, multi annuli, sequential annuli and text shape (Pars 0034 and 0051-53).  Furthermore, Herekar discloses adjusting the penetration depth to achieved deeper curing treatments (Par 0024), the examiner interprets this as a 3D pattern extending from the surface of the cornea to a depth in a stroma (see also Par 0048).  Specifically, since the light will permeate to some non-zero depth in the cornea, it will be “generate a three-dimensional pattern of the photoactivating light”.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar and Dai/Amano as applied to claim 1 above, and further in view of U.S. 2007/0123845 to Lubatschowski.
Herekar and Dai/Amano are discussed above, but fail to explicitly teach a controller that adjusts an objective lens to control the depth of treatment.  It is emphasized that Herekar does disclose an objective lens (126), but fails to teach a controller that adjusts its positioning. Lubatschowski discloses a similar ophthalmic treatment device for providing crosslinking of the cornea (Pars 0040 and 0057) that includes an objective lens (15), an objective lens motor that adjusts the position of the lens (“mechanism for moving a focal lens”) and a controller that controls the depth of focus of the illumination (Pars 0034 and 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to include the lens/positioning system taught by Lubatschowski, in the device taught by Herekar, as a known means to control the focal depth of illumination, which is especially useful for corneal cross-linking procedures (Par 0057).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar and Dai/Amano as applied to claim 1 above, and further in view of U.S. 6,293,938 to Muller et al.
Herekar and Dai/Amano are discussed above, but fail to explicitly teach a head restraint.  Muller teaches the use of a head restraint (14, Fig. 1) in an ophthalmic treatment device.  It would have been obvious to the artisan of ordinary skill to employ a head restraining device, as taught by Muller, in the device of Herekar, as a known safety precaution to keep a patient’s head from moving during ophthalmic procedures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is emphasized that the use of an eye-tracker as feedback to stop an ophthalmic laser/light surgery procedure is common and pervasive throughout the art; see US 6,030,376 to Arashima et al (Col 8, line 60 to Col 9, line 10), US 6,210,401 to Lai (Col 6, lines 39-50) and US 2005/0251114 to Muhlhoff (Abstract and Claims 10 and 18).  Any of these prior art reference could have been used in the 103 rejections above instead of Dai or Amano. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792